DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This office action is in response to the application filed on 09/21/2018.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ferromagnetic core is not shown in fig 4 to have a circumferential shell surface, rather item 7 is shown having different sides and thus must be shown as recited in the claims or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Objections
Claim 1 are objected to because of the following informalities: the shell surface should be the circumferential shell surface; a ferromagnetic should be a ferromagnetic core and which coil is connected should be which the coil is connected.  Appropriate correction is required.

Claim 7 are objected to because of the following informalities: cross-sectional area of the ferromagnetic core and the cross-sectional area of the component, there is lack of antecedent’s basis.  Appropriate correction is required.

8 are objected to because of the following informalities: width of the ferromagnetic 15core, there is lack of antecedent’s basis.  Appropriate correction is required.

Claims 8, and 10-14 are objected to because of the following informalities: the component should be the elongated component.  Appropriate correction is required.

Claim 13 are objected to because of the following informalities: the short-distance transport device, there is lack of antecedent’s basis.  Appropriate correction is required.

Claim 14 are objected to because of the following informalities: the induction and the vicinity, there is lack of antecedent’s basis.  Appropriate correction is required.

Claims 14-17 are objected to because of the following informalities: the one magnetic flux and the magnetic effect, there is lack of antecedent’s basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.
 

Allowable Subject Matter
Claims 1-17 are allowed, pending corrections to claims indicated rejection/objected noted on record.
Regarding claim 1, Kwun teaches a device [fig 3] for demagnetizing a ferromagnetic [col 3 lines 1-15], elongated component of any length having a uniform profile [uniformity shown in fig 3] having a longitudinal axis which has an accessible surface on one side along its length, wherein the device comprises a rod-shaped,
The following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…ferromagnetic core having a circumferential shell surface which is closed off by a front end face and a rear end face, wherein these end faces are aligned facing away from each other and wherein at least one coil is wrapped around the shell surface, which coil is connected at its ends to a current source which can generate an alternating current, whereby a magnetic alternating flux is induced in the ferromagnetic core, which flux enters and exits at the two end faces and in the non-coiled region of the shell surface, wherein a coil is wrapped around the shell surface of the ferromagnetic core, which coil is connected at its ends to a current source 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ide; Kwun et al., US 6,373,245, discloses a power converter.
This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-88378837.  The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

  
/BRYAN R PEREZ/Examiner, Art Unit 2839